DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-28 as filed by the applicant on 7/29/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020, 1/21/2021,2/25/2021 were filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5,7-19 and 21-28 are  rejected under 35 U.S.C. 102(a)(2)  as being anticipated  by, or under 35 USC 103 as being unpatentable over Eisner et al. (US 20120027906A1), evidentiary support being provided by NPPC 2000 report cross-referenced and summarized  in Tavarez (Dissertation, 2014) , page 4)
	Regarding claims 1-5, 7-19 and 21-28, Eisner discloses a method of making a shelf-stable meat product wherein meat exemplified by pork [0016] in pieces or ground form, is mixed with at least one natural antioxidant optionally after a cooking step [0037] as claimed,   and one or more additional ingredients such as vegetables [0016] to provide a blend; and freeze-drying the blend to produce a shelf-stable food product.  Eisner discloses cooking the meat by the claimed methods baking [0010] and simmering meat packed in a gut or mold [0029] which is considered sous vide cooking. The natural antioxidant includes tocopherols [0024].  Eisner discloses shaping the meat blend prior to freeze-drying [0041]-[0044]. Eisner discloses alternatively freezing a meat blend prior to freeze-drying [0061]. 
	“Meat” in Eisner is considered to broadly include all types of meat including pork bellies that are described in the current specification as “bacon starting material” to make a “bacon based” or “bacon first “food product. Regarding the limitation on linoleic acid content, linoleic acid content of more than 14% w/w of total fatty acids in pork adipose tissue which is the type of tissue known to be present in pork bellies, is generally known to present firmness issues in the meat   (see Tavarez page 4 full paragraph). One of ordinary skill in the art would therefore typically select a bacon starting material having less than 14% linoleic acid of the total fatty acids content as claimed, encompassing the claimed ranges, for a firmness level in the bacon starting material that is conducive to slicing and cutting. 
	Eisner therefore anticipates or renders obvious the subject matter in claims 1-5, 7-19 and 21-28, rendering the claims unpatentable.
Claim Rejections - 35 USC § 103
	Claims 6 and 20 are rejected under 35 USC 103 as being unpatentable over Eisner as applied to claims 1 and 16 as above, in view of Heinz et al. (US 20150282516 A1).
	Eisner does not specifically disclose HPP treatment prior to freeze-drying. Heinz however discloses that raw or semi-finished meat products are rendered microbiologically safe by HPP treatment  during production, and have improved shelf life without negative effect on product properties [0002][0006]. It would have been obvious to one of ordinary skill in the art to consider HPP treatment of blended meat material before shaping and freeze drying to obtain a product with further improved microbiological safety and shelf stability, with a reasonable expectation of success.
	Claims 6 and 20 are therefore prima facie obvious in view of the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,4,6,8,11-13,15,29, 31,32  of copending Application No. 17/063,117. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are  directed to a method of manufacturing a shelf-stable bacon-based meat product by selecting a bacon starting material under the same selection criteria; mixing in a natural antioxidant, and other ingredients including pork, vegetable ingredients, fruit, legumes grains, cheese, vitamins and minerals; and freeze-drying; and  including steps of shaping, cooking or grinding the starting material and high pressure processing.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793